IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MICHAEL FRANKLIN,1                            §
                                                  §   No. 213, 2021
           Petitioner Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN20-02586
    YASMINE FRANKLIN,                             §   Petition No. 20-13000
                                                  §
           Respondent Below,                      §
           Appellee.                              §

                                Submitted: November 5, 2021
                                Decided: December 14, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

         (1)    The appellant (“Ex-Husband”) filed this appeal from a Family Court

order resolving matters ancillary to Ex-Husband’s divorce from the appellee (“Ex-

Wife”). Ex-Husband contends that the Family Court erred in resolving the parties’

property-division dispute. For the reasons discussed below, we affirm in part and

reverse in part.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
       (2)     The parties were divorced by decree of the Family Court on February

22, 2021. The court retained jurisdiction to resolve the parties’ dispute concerning

property division. On April 26, 2021, the Family Court issued a scheduling order

that required the parties to submit a pretrial stipulation by June 21, 2021. The order

also provided that a pretrial conference would occur on June 23, 2021, and trial

would occur on July 2, 2021.

       (3)     The pretrial conference was conducted on June 23, 2021, via

videoconference because of the COVID-19 pandemic. Ex-Wife appeared for the

proceeding; Ex-Husband did not. During the videoconference, the court discussed

the parties’ ancillary financial disclosure form (“AFDR”) with Ex-Wife, accepted

certain verbal statements by Ex-Wife regarding the parties’ assets and debts, and

reviewed a pretrial stipulation that Ex-Wife emailed to the court during the

conference.2 The court then entered a default order on the ancillary matters.

       (4)     In the default order, the Family Court found that Ex-Wife’s vehicle had

a value of $8,549 and was subject to an outstanding loan that exceeded that amount;



2
  The Family Court’s order that is the subject of this appeal states that Ex-Wife submitted a pretrial
stipulation but does not indicate when she submitted that stipulation. The order further states that
Ex-Husband provided no information after the AFDR was submitted. The Family Court record
on appeal does not include a pretrial stipulation submitted by Ex-Wife, whether before or during
the conference. Moreover, the transcript of the June 23, 2021, conference reflects that Ex-Wife
emailed the stipulation to the court during the conference and stated that she had also emailed it to
the court on June 16, 2021. We note these observations regarding the record because they offer
some corroboration to Ex-Husband’s contention, discussed below, that he had provided
information to the court that is not included in the record.
                                                  2
the court therefore found the value of the vehicle to be $0 for purposes of property

division. Based on Ex-Husband’s statements on the AFDR, the court determined

that Ex-Husband’s vehicle had a value of $1,200 and no loan balance; the court

therefore included $1,200 as an asset in Ex-Husband’s column of the “Wright

Chart.”3    The court found that Ex-Husband owned a premarital home with a

mortgage balance of $122,000 and that the home had no equity as of the date of the

parties’ marriage. Based on a “range of valuation” statement from a real-estate agent

that Ex-Wife presented, the court determined that the value of the home on the date

of divorce was $140,000. The court held that the $18,000 increase in the value of

the home equity was marital property and included $18,000 as an asset in the Ex-

Husband’s column of the Wright Chart. The court found that Ex-Wife owed

Christiana Care $4,350 for medical expenses incurred for the birth of the parties’

child, which the court determined was a marital debt. After reviewing the parties’

age, employment, financial circumstances, and other factors, the court determined

that it would divide the marital estate equally. The court entered the marital debts

and assets into the Wright Chart and concluded that Ex-Husband owed Ex-Wife

$13,875.




3
 “A ‘Wright Chart’ is a chart accounting for and dividing the various marital assets and liabilities
according to a ratio determined by the court.” Parker v. Parker, 2012 WL 686045, at *2 n.4 (Del.
Mar. 2, 2012) (citing Wright v. Wright, 469 A.2d 803 (Del. Fam. Ct. 1983)).
                                                 3
         (5)    On appeal, Ex-Husband argues that the default order should be reversed

because he had technical issues logging in to the videoconference. He states that

after attempting to join the videoconference using a phone and a computer, he called

the court to inform them that he was trying to join the meeting. He states that court

staff indicated that they would let the presiding judge know and that Ex-Husband

would receive a call back, but that he did not receive a call back. He contends that,

as a result, the court erroneously entered the default order without considering any

evidence that Ex-Husband wanted to present, including a professional appraisal that

valued the home at $125,000, which he asserts that he “submitted . . . as evidence.”

The Family Court record reflects that Ex-Husband filed a motion on July 15, 2021,

stating that he had called the Family Court on June 23, 2021, when he could not log

in to the videoconference; the Family Court deferred action on the motion because

Ex-Husband had already filed a notice of appeal in this Court. In addition to

challenging the Family Court’s conclusions regarding valuation, the Ex-Husband

asserts that he should be given more than six months to satisfy the court’s judgment.

         (6)    This Court reviews the Family Court’s entry of a default judgment

against a party for failure to appear for abuse of discretion.4 Because the Family

Court was divested of jurisdiction by the filing of the notice of appeal, it has not yet

had the opportunity to consider Ex-Husband’s contentions that his failure to appear


4
    Sanders v. Sanders, 2020 WL 7213218, at *2 (Del. Dec. 3, 2020).
                                                4
was the result of technical difficulties with the videoconference and that he diligently

contacted the court when those difficulties arose. This Court will not generally

consider issues that were not first properly presented to the trial court.5 The

appropriate course would be for Ex-Husband to present those issues to the Family

Court in the first instance, which is typically achieved in circumstances such as these

through a motion to reopen the default judgment under Family Court Civil Rule

60(b).6 To the extent Ex-Husband challenges the home valuation or the time by

which he must satisfy the judgment, we therefore affirm the Family Court’s

judgment without prejudice to any relief that Ex-Husband might seek from the

Family Court.

       (7)     Although we cannot address the Ex-Husband’s contentions regarding

the valuation of the real property in the procedural posture of this case, we have

identified one error in the Family Court’s judgment. The court’s order states that

Ex-Wife was liable to Christiana Care for medical debt in the amount of $4,350; that



5
  See DEL. SUPR. CT. R. 9(a) (“An appeal shall be heard on the original papers and exhibits which
shall constitute the record on appeal.”); Sanders, 2020 WL 7213218, at *2 (holding that the Court
could not consider the appellant’s explanations for why she did not respond to a guardianship
petition or appear at a hearing because she did not first present those issues to the Family Court);
Anderson v. Anderson, 2014 WL 4179116, at *1-2 (Del. Aug. 21, 2014) (affirming entry of default
judgment and holding that the Court could not consider the father’s explanations for why he did
not appear at a custody hearing because he did not present those explanations to the Family Court,
while noting that “[i]f the reasons for the Father’s failure to appear at the hearing are as the Father
alleges, then a default judgment was inappropriate”).
6
  Sanders, 2020 WL 7213218, at *2; Anderson, 2014 WL 4179116, at *1. The Family Court may
also determine in the first instance whether these issues may be resolved in the context of Ex-
Husband’s July 15, 2021 motion or whether a new motion is appropriate or required.
                                                  5
finding was consistent with the discussion during the June 23, 2021 proceeding.7

But it appears that when entering the parties’ assets and debts into the Wright Chart,

the court entered the amount of $8,549, instead of $4,350, as the amount of the

medical debt.8 That transcription error resulted in a miscalculation of the amount

that Ex-Husband owed Ex-Wife in order to equalize the allocation of marital debt

and assets, which error was incorporated into the court’s final judgment. We

therefore reverse the Family Court’s determination that Ex-Husband owes Ex-Wife

$13,875. Using the amount of $4,350, as the Family Court determined the medical

debt to be, instead of $8,549, it appears that Ex-Husband would owe Ex-Wife

$11,775. In the absence of any further proceedings that result in the reopening of

the judgment, the Family Court should modify its judgment to reflect that Ex-

Husband owes Ex-Wife $11,775.




7
  See File No. CN2-02586, Pet. No. 20-13000, Transcript of June 23, 2021 proceedings, at 14:11-
24; 15:11-12; 21:9-10 (Del. Fam. Ct.) [hereinafter Transcript].
8
  See id. at 23:8-10. The amount of $8,549, rather than $4,350, is shown on the copy of the Wright
Chart that is attached to the Family Court’s June 23, 2021 order. See File No. CN2-02586, Pet.
No. 20-13000, Docket Entry No. 69-70 (Del. Fam. Ct. June 23, 2021). We note that $8,549
corresponds to the stated value of Ex-Wife’s vehicle; the Family Court explicitly stated that, in
light of the value of and indebtedness on Ex-Wife’s vehicle, the value of the vehicle was $0 for
purposes of property division. Id. ¶ 1. See also Transcript at 12:15-14:4.
                                                6
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED in part and REVERSED in part. The matter is REMANDED

to the Family Court for further proceedings consistent with this order. Jurisdiction

is not retained.



                                             BY THE COURT:


                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




                                         7